Title: To Thomas Jefferson from Daniel Trump, 6 May 1801
From: Trump, Daniel
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia May the 6th 1801
               
               Your Sashes are finished and I Expect will be at Richmond by the time this reaches you as Shiped them on board of the Sloop Sally Captn Wm Webb of Philadelphia Bound to Norfolk and Richmond She Sailed this Day week; I Sent a letter to Monticello Directed pr favour of Messrs Jefferson & Gibson Richmond, Expecting you had not Left Monticello but Saw in This Days paper of your arival at Washington, I thought proper to write again as they were not Done as soon as you Desired to have them, I Could not make them Myself as I was engaged at the new Bank of Pensylvania at making of the Mahogany Counters & Desks the Person that I imployed to make them met with an accident and hurt his hand that he was unable to work for Sometime, and after they were Done I had like not to got them glazed as glass of a good quality is not to be had of a Size that answered for them you Calculated for to cut the out Side panes of 12 by 18 but it takes 13 by 18 although the Lights measures but 12 In paralel but the Curvature of the iner Circle makes it 13 In the Center Lights will Cut out of 12 by 12. Mr Stock went to Every Glass Store in the City but Could find none but Hamburg Glass he had Some Glass Left of the Same quality that your other Sashes and Doors are Glazed with of 18 by 20 and we Ventured to Cut the outside Lights of them and the iner Lights of 12 by 18 to match the others we had no alternative but to do or Else not have them Glazed we had almost Determined to glaze them without writing
               I Sent the Bill that Mr. Stock gave me in the other Letter—your Bill Comes high but it Could not be avoided as Mahogany Comes So Very high at Present. Bay wood Such as Could formerly be Bought for 8 d now Sells from 1/6 to 1/10½ ⅌ foot if Sir you Should have any other orders I always Shall be happy to Serve you upon as Reasonable terms as the times will admit of—
               I Remain Sir your Most Obt Hle Servt
               
                  
                     Daniel Trump
                  
                  
                     
                        84
                        Lights of Circular Mahogany
                        
                        
                     
                     
                        
                        astragle and hollow Sash @ $1 47100
                     
                     
                        
                        Including workmanship and Materials
                        $123 20100
                     
                     
                        
                        Mr. Stocks Bill. Glazing
                        56 87100
                     
                     
                        
                        
                        $180 57100
                     
                  
               
            